Accompanying a letter dated January 21, 1975, from Sidney M. Wolk, Regional Inspector, Internal Revenue Service, North-Atlantic Region, this court received a certified copy of a judgment of the United States District Court for the Southern District of New York, filed June 21, 1971, convicting Harold S. Kahn, an attorney and counselor at law (who was admitted to the Bar of the State of New York by this court on June 27, 1951), upon his plea of guilty, of being an Appellate Conferee of the Internal Revenue Service, unlawfully, willfully and knowingly conspiring and colluding with taxpayers to defraud the United States, in that said taxpayers failed to report joint personal income toi returns (U. S, Code, tit. 26, § 7214; tit. 18, § 2); unlawfully, willfully and knowingly giving, offering and promising money to an inspector of the office of the regional inspector of the Internal Revenue Service with intent to induce such inspector to do an act in violation of his lawful duty (U. S. Code, tit. 18, § 201, subd. [b]); conspiracy so to do (U. S. Code, tit. 18, § 371), and sentencing him to a term of 15 months on each of three counts, the sentences to run concurrently with each other, and fining him $10,000 on each of two of said counts, the total fine of $20,000 to be paid or the defendant is to stand committed until the fine is paid or he is other*554wise discharged according to law. The State statute comparable to title 18 (i§ 201, subd. [b]) of the United States Code is section 200.00 of the Penal Law, and both the Federal and State statutes denominate the crime a felony. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Harold S. Kahn ceased to be an attorney and counselor at law or competent to practice law as such as of the date of his conviction (June 21, 1971). On this court’s own motion, an order will be entered directing that the name of said Harold S. Kahn be forthwith struck from the roll of attorneys and counselors at law. Gulotta, P. J., Hopkins, Martuseello, Latham and Cohalan, JJ., concur.